UNITED sTATEs DISTRICT COURT
FOR THE DISTRICT oF CoLUMBIA APR`:i 7 2019

Clerk, U.S. District & Bankruptcy

CHARMANE SMITH» ) Courts for the District 01 Co|umb|a
Plainti'ff, §
v. § Civil Action No. l9cv808 (U`NA)
AMAZON, et al. , §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on plaintiff’s application to proceed in forma pauperis and

her pro se civil complaint The application Will be granted, and the complaint will be dismissed.

lt appears that plaintiff has filed two civil actions against Amazon in the United States
District Court for the Western District of ,Washington, Which had been assigned to United States
District Judge John C. Coughenour and United States Magistrate Judge Mary Alice Theiler. lt
further appears that both actions have been dismissed, and here the plaintiff seeks damages of

330 million for the judges’ alleged malfeasance.

Both judges enjoy absolute immunity from liability for damages for acts taken in their
judicial capacities See Mz'rales v. Waco, 502 U.S. 9 (1991) (fmding that “judicial immunity is
an immunity from suit, not just from ultimate assessment of damages”); Forrester v. White, 484
U.S. 219, 226-27 (1988) (discussing “purposes served by judicial immunity from liability in
damages”); Stump v. Sparkman, 435 U.S. 349, 364 (1978) (concluding that state judge Was
“immune from damages liability even if his [decision] was in error”); Pierson v. Ray, 386 U.S.
547, 553-54 (l967) (“Few doctrines Were more solidly established at common law than the

immunity of j udges from liability for damages for acts committed Within their judicial

jurisdiction, as this Court recognized when it adopted the doctrine, in Bradley v. Fisher, 13 Wall.
335, 20 L. Ed. 646 (1872).”). l\/loreover, this federal district court has no authority to review the
decisions of another district court. See, e.g., Fisch v. U.S. Gov ’t, No. 13-2038, 2013 WL
7095043, at *l (D.D.C. Dec` 20, 2013) (dismissing complaint which “takes issue with court
rulings.and proceedings held in the federal courts in New York” for lack of jurisdiction), appeal
dismissed, No. 14-5027 (D.C. Cir. Aug. 4, 2014); Kissl' v. United States, No. 12-1765, 2012 WL
53 82898, at *1 (D.D.C. Oct. 31, 2012) (dismissing complaint seeking review of rulings of United
States District Court for the District of Maryland); see also 28 U.S.C. §§ 1331, 1332 (general

jurisdictional provisions).

Accordingly, the Court will dismiss this action with pre`udice. See 28 U.S.C. §

     
  

1915 (e)(2)(B)(ii). An Order consistent with thi/»' - a dum Opinio is issued separately.

DATE: April /&, 2019

 

U' ed States D` trict Judge